DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the prior art of record, specifically Makoto Abe (JP 2014-157400)
teaches a bezel-less touchscreen apparatus comprising a display panel configured to display an image and a touch sheet disposed so as to overlap the display panel in order to generate an input signal by manipulator touch ( Pages 7-13), wherein the touch sheet comprises: a touch area portion located at an image display area portion of the display panel in order to generate a touch signal, the image display area portion being configured to display an image; and a side attachment portion at which signal electrodes are gathered so as to be connected to a controller, the side attachment portion being disposed at a circumference of the touch area portion ( same as takeout portion 10b having take-out circuit 3 in Fig. 1 a, 1 b, Pages 7-8,12), the side attachment portion being bent so as not to protrude from an edge of the display panel and attached to a side surface of the display panel. (Figs.1-3; Pages 7-18).
               However, none of the prior art cited alone or in combination provides the motivation to teach a  bezel-less touchscreen apparatus wherein a bent-state retention process of heating a portion of the touch sheet at which the side attachment portion is bent to a glass transition temperature or higher and cooling the portion of the touch sheet is performed in order to prevent the side attachment portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622